Citation Nr: 0706772	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of service with the National Guard 
from 1976 to 1995, including a period of active duty for 
training from September 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for multiple 
sclerosis.  

In May 2004, the Board remanded the case for further 
development and in August 2005, the Board issued a decision 
which it vacated in December 2005.  Subsequently, in January 
2006, the Board remanded for further development.    


FINDING OF FACT

Multiple sclerosis did not have its onset or increase in 
severity during active service, including a period of active 
duty for training.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated during a 
period of active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in October 2002 
and October 2004.  The RO specifically informed the appellant 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the appellant nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  In November 
2006, December 2006, and January 2007, the appellant 
submitted additional evidence which the RO has not considered 
in the first instance.  The evidence received in November 
2006 and December 2006 was duplicative of evidence already of 
record.  While the January 2007 submission included a new 
letter from J.E. Freschi, M.D., the information in the letter 
is cumulative in nature.  Accordingly, remand to the RO for 
consideration of the additional evidence is not necessary.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The appellant contends that he currently suffers from 
multiple sclerosis and that disability is the result of 
active service.  He further asserts that the stress of boot 
camp brought on multiple sclerosis, though his symptoms were 
nonexistent at that time.  He states that the stress from 
training caused bowel and urinary problems.  It is argued 
that the competent evidence of record clearly reflects that 
multiple sclerosis was manifested prior to his separation 
from the National Guard in August 1995.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (emphasis added); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or peacetime service after 
December 31, 1946, and if multiple sclerosis is manifest to a 
compensable degree within seven years from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (emphasis added).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
"inactive duty for training" means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There were no findings of multiple sclerosis during the 
appellant's initial period of active duty for training or in 
the remainder of his service medical records.  

Various letters and records from J.E. Freschi, M.D. dated 
from March 1995 to February 2003 indicate that the appellant 
was first seen in March 1995 for symptoms of multiple 
sclerosis.  Dr. Freschi estimated onset of the appellant's 
multiple sclerosis to be January 1995.  In a February 2003 
letter, at the appellant's request Dr. Freschi indicated that 
at the time of his illness, the appellant was enlisted in the 
National Guard.  More recently in a letter dated in March 
2006, Dr. Freschi noted that the appellant now claims the 
onset of his symptoms to be 1977 to 1984.  Dr. Freschi stated 
that it was "plausible" that the appellant was having 
symptoms during that period but the appellant did not mention 
these episodes when he first saw him in 1995.    

A letter from J. Boyle, DMD dated in December 2003 noted that 
the appellant had been treated from February 1994 to March 
2001 and had been prescribed medication in April 1994 pending 
root canal therapy.  There was also a drug description of the 
medication prescribed from a Publix Pharmacy.   

As noted above, service medical records fail to establish 
that multiple sclerosis had its onset during active service, 
including a period of active duty for training.  Although Dr. 
Freschi indicated that the appellant was enlisted in the 
National Guard at the time of illness, he does not suggest 
and the record does not show evidence of clinical 
manifestations noted during a period of active duty for 
training.  Also, while the appellant now claims the onset of 
his symptoms was between 1977 to 1984, there is no objective 
competent evidence other than his own assertions.  The 
earliest clinical evaluation of multiple sclerosis was not 
until 1995, which is 18 years following his initial period of 
active duty for training.  There is no evidence that the 
appellant's multiple sclerosis is related to his time in 
service.  Since the appellant is not a veteran and did not 
have active duty, he is not entitled to the seven year 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The appellant contends that stress from boot camp brought on 
multiple sclerosis and his symptoms included bowel and 
urinary problems and that his symptoms began sometime between 
1977 to 1984.  However, the Court has held that lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim because 
there is no evidence of multiple sclerosis during a period of 
active duty for training.  While there is a current diagnosis 
of multiple sclerosis, there is no true indication that it is 
associated with active service, including a period of active 
duty for training.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In the absence of abnormal findings during a period 
of active duty for training and the fact that the initial 
diagnosis of multiple sclerosis was not rendered during a 
period of active duty for training, any opinion relating 
multiple sclerosis to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A 5103A(a)(2).

In sum, the preponderance of the evidence is against finding 
that multiple sclerosis was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


